116 F.3d 488
80 A.F.T.R.2d 97-5166, 97-2 USTC  P 50,752
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elmer v. VILD, Plaintiff-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Defendant-Appellee.
No. 96-16085.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997**Decided June 20, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-94-02499-CAM;  C.A. Muecke, District Judge, Presiding.
Before:  GOODWIN, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Elmer P. Vild appeals pro se the district court's summary judgment dismissal of his action under the Freedom of Information Act, 5 U.S.C. § 552, seeking access to portions of documents withheld by the Internal Revenue Service in its response to Vild's requests.  We affirm for the reasons stated by the district court in its Order filed on March 18, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3